t c memo united_states tax_court robert wesley petitioner commissioner of internal revenue respondent docket no 18174-17l filed date robert wesley pro_se vladislav m rozenzhak hans famularo and willis b douglass for respondent memorandum findings_of_fact and opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold a notice_of_intent_to_levy to facili- tate collection of petitioner’s unpaid federal_income_tax liabilities and penalties for and respondent has agreed to abate a dollar_figure penalty assessed for under sec_6702 civil penalty for submitting a frivolous tax_return respondent has also agreed to abate a portion of petitioner’s assessed liability for subject_to these concessions we will sustain the proposed collection action we will also require petitioner to pay to the united_states under sec_6673 a penalty of dollar_figure for advancing frivolous positions in this court a taxable_year findings_of_fact petitioner and his wife jointly filed form_1040 u s individual_income_tax_return for they did not pay the tax shown as due on that return the irs commenced collection action and petitioner requested a cdp hearing dissatisfied with the outcome of that hearing he sought review in this court see wesley v commissioner t c dkt no 6560-14l petition filed date in an order and decision entered date we sustained the collec- tion action for and imposed on petitioner under sec_6673 a penalty of dollar_figure for advancing frivolous positions we noted that he had made basele sec_1all statutory references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar allegations of fraud against respondent and had submitted to the settlement officer a purported amended_return for showing zero gross_income and zero tax due in support of this zero return he cited irrelevant code sections and irs regulations and alleged that he had no obligation to file an income_tax return because he is not dead and is not an executor of an estate we noted that we had previously sanctioned petitioner in litigation con- cerning his tax_year for advancing frivolous positions in this court see wesley v commissioner t c dkt no 4647-02l order and decision entered date granting summary_judgment for the commissioner and imposing a penalty of dollar_figure under sec_6673 we determined that a penalty of dollar_figure was appropriate so as to dissuade petitioner from continuing to occupy the gov- ernment and this court with baseless litigation petitioner did not appeal our decision in docket no 6560-14l and that decision is now final see sec_7481 petitioner has not paid the dollar_figure penalty imposed by this court in date and it is the liability that is at issue in this cdp case the irs sepa- rately assessed against petitioner for a dollar_figure civil penalty under sec_6702 for submitting a frivolous tax_return that assessment was prompted by peti- tioner’s submission during the cdp hearing in docket no 6560-14l of a pur- ported amended_return showing zero tax_liability at trial of this case respondent conceded the sec_6702 penalty for and represented that it will be abated thus the only liability relating to petitioner’ sec_2010 tax_year that remains in issue is the dollar_figure penalty that we imposed in under sec_6673 b taxable_year petitioner did not file a federal_income_tax return for using informa- tion supplied in third-party reports the irs prepared a substitute for return sfr that met the requirements of sec_6020 on the basis of the sfr the irs is- sued petitioner a notice_of_deficiency dated date this notice was ad- dressed to him at his current address of record in fontana california he does not dispute that this was his last_known_address as of date see sec_6212 the notice determined a deficiency of dollar_figure and additions to tax totaling dollar_figure under sec_6651 and sec_6654 the irs determined that petitioner had received during but had failed to report wages of dollar_figure from the state of california taxable retirement_plan distributions of dollar_figure from the california public employees retirement_system calpers and miscellaneous income of dollar_figure the irs determined self-employment_tax of dollar_figure and an additional tax of dollar_figure under sec_72 imposing a additional tax on premature distributions from qualified_plans the irs allowed petitioner a standard_deduction one personal_exemption and prepayment_credits totaling dollar_figure resulting in a balance due of dollar_figure petitioner did not challenge the determinations in the notice_of_deficiency by filing a petition with this court the irs accordingly assessed the deficiency it had determined for plus interest and additions to tax at the time of the cdp hearing petitioner’s total assessed liability for exceeded dollar_figure c cdp hearing when petitioner failed to pay on notice_and_demand the tax_liabilities dis- cussed above the irs issued him on date a notice_of_intent_to_levy on date he timely requested a cdp hearing in his hearing re- quest he stated i had no ‘taxable income’ for the year in question you have mistaken my identity and you have erroneously failed to conduct an assessment and have it signed under oath by an assessment officer he demanded a face-to- face hearing asserting that a telephone hearing would be inadequate he did not express any desire for a collection alternative 2petitioner checked the box for lien withdrawal but the irs had not filed against him as of date a notice_of_federal_tax_lien for any year at issue the irs acknowledged receipt of petitioner’s hearing request and asked that he submit tax returns for and which it had no record of receiv- ing petitioner responded by letter dated date asserting that by ad- hering to the federal statute and regulations he had no taxable_income for any of these years in addition he asserted the tax_return that you wanted me to file is a death_tax and i am not dead had i filed a form i would be commit- ting perjury which i will not do he reiterated his demand for a face-to-face hearing asserting i will not do a telephone hearing petitioner’s case was assigned to a settlement officer so at the fresno california irs appeals_office on date the so notified petitioner that she had scheduled a telephone cdp hearing for date and instructed him to call her on that day pincite p m if petitioner desired a collection alternative he was instructed to submit form 433-a collection information statement for wage earners and self-employed individuals with supporting financial information as well as proof that he had filed tax returns for petitioner replied by letter dated date stating i had already de- manded a face to face hearing and specifically stated that i did not want a tele- phonic hearing he asserted that he had zero tax_liability for advancing two frivolous arguments his first argument was as follows i cannot and will not sign a form_1040 because section pertains to the transfer of certain farm etc real_property and it designates the executor of an estate and a trustee of a_trust to do certain things since i am not in receipt of any legal document informing me that i am an executor of an estate or a trustee of any trust then it would be perjury for me to fill out a form_1040 his second argument was based on sec_861 which specifies sourcing_rules for income received by nonresident_alien individuals and foreign_corporations by virtue of sec_861 he asserted he had no taxable_income for petitioner did not call in for the cdp hearing on date on date the so sent him a last chance letter noting that he had neither participated in the hearing nor informed her that the scheduled time was inconvenient she noted that he had supplied no financial information to support a collection alter- native and had failed to submit copies of tax returns for she gave petitioner two weeks to submit any information he wished her to consider indicat- ing that she would otherwise make her determination on the basis of the informa- tion in the administrative file petitioner replied by letter dated date in which he provided no in- formation of any sort he instead reiterated his demand for a face-to-face hearing stating i once again reject your attempt to try to force a telephonic hearing on me he asserted that he had a statutory right to a face to face hearing and demanded that the so schedule his face to face hearing as initially requested after receiving this letter the so decided to close the case she reviewed the administrative file and determined that the tax_liabilities in question had been properly assessed the dollar_figure penalty was assessed on the basis of this court’ sec_2015 order and decision the so concluded that petitioner could not challenge his underlying liability for that penalty for the so secured a copy of the notice_of_deficiency dated date she verified that this notice was sent to petitioner’s last_known_address which corresponded to the address from which he had sent all correspondence to her she confirmed that the tax assessed for matched the deficiency set forth in the notice the so observed that the envelope in which the notice_of_deficiency had been mailed was returned to the irs by the u s postal service usps mark- ed return to sender unclaimed because petitioner may not have received the notice_of_deficiency the so concluded that he might be entitled to dispute his underlying tax_liability for however she determined that he had not advanced a proper challenge to his underlying liability because his argument that he had zero taxable_income for was frivolous because his argument was frivolous she determined that he was not entitled to a face-to-face hearing and because he had failed to submit any financial information or copies of tax returns for she determined that he was not entitled to consideration of a collection alternative on date the irs issued petitioner a notice_of_determination sustaining the proposed levy d proceedings in this court petitioner timely petitioned this court for review of the notice of determina- tion residing in california at that time he asserted as the basis for his position that he was not involved in interstate commerce he was not the execu- tor of an estate or the trustee of a_trust within the meaning of sec_1040 he had no taxable_income for by virtue of sec_861 the irs had not pro- vided him any record of a summary record of assessment and the irs was attempting to create ‘taxable income’ from unsworn testimony and inadmissible hearsay information and impart a duty on petitioner without identifying a specific taxing statute he asserted that he had a statutory right to a face-to-face hearing and that the so had erred in denying him one two months later he filed an amended petition repeating these allegations and also alleging that the postal service confirms no statutory_notice_of_deficiency was ever mailed to peti- tioner for on date respondent filed and later supplemented a motion to dismiss this case for failure to state a claim on which relief could be granted on date we denied that motion as supplemented applying a liberal standard to petitioner as a pro_se litigant we concluded that he had raised at least one justiciable issue we noted however that a review of petitioner’s filed docu- ments including the amended petition with its attachments reveals that they are replete with time-worn tax_protester arguments most of petitioner’s allegations are frivolous and groundless and do not merit serious discussion we struck ten paragraphs from the amended petition as advancing frivolous contentions these included petitioner’s arguments that he had no taxable_income by virtue of sec_861 and sec_1040 and that the assessments were invalid because they were not signed personally by an assessment officer we warned petitioner again that he risked penalties under sec_6673 undeterred by these warnings petitioner served on respondent a request for production of documents and a request for admissions with questions virtual- ly all of the information petitioner requested related to frivolous contentions or ir- relevant matters on date we issued an order relieving respondent of any obligation to respond to these discovery requests stating it is obvious from both documents that petitioner is advancing a variety of well-worn tax-protestor arguments we advise petitioner once again that if he continues down this path we will impose upon him a large penalty before trial petitioner refused in violation of our rules to stipulate any documents on date respondent moved for an order to show cause why proposed facts and evidence should not be accepted as established under rule f we granted that motion and directed petitioner to show cause in writing by date why we should not accept the documents and evidence at- tached to respondent’s motion as established for purposes of this case petitioner’s response to our order consisted almost entirely of frivolous arguments and other material not fairly directed to the proposed stipulation or portion thereof see rule f at the opening of trial we admitted into evidence over petitioner’s objection a copy of the notice_of_determination upon which this case is based the administrative file assembled by the irs settlement officer who conducted petitioner’s cdp hearing a usps document relating to the notice_of_deficiency for and a copy of this court’s order and decision in wesley v commissioner docket no 6560-14l at trial petitioner offered and we admitted into evidence a screen shot of information he had downloaded from the usps tracking system we also admit- ted into evidence over petitioner’s objection documents respondent had sub- poenaed from the state of california certifying the wages it had paid to petitioner for and documents respondent had subpoenaed from calpers certifying the taxable retirement distributions it had made to petitioner for the latter sets of documents were accompanied by declarations from the relevant custodians of records see fed r evid counsel for respondent represented that the calpers documents showed that petitioner for was not liable for the sec_72 additional tax imposed upon early distributions from a qualified_plan counsel accordingly agreed that the irs would abate the portion of the assessment attributable to the dollar_figure of additional tax counsel also agreed to abate the portion of the assessment attributable to dollar_figure of miscellaneous income and as noted previously the dollar_figure penalty assessed for under sec_6702 opinion a standard of review sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case where the validity of a taxpayer’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 we review the so’s decision in other respects for abuse of dis- cretion only id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir b challenge to underlying liability petitioner’s liability for the dollar_figure frivolous-position penalty was estab- lished by this court’s date order and decision in docket no 6560-14l res_judicata precludes petitioner from challenging this liability now see kop- rowski v commissioner 138_tc_54 forrest v commissioner tcmemo_2005_228 the so correctly determined that petitioner could not dispute his liability for this penalty at the cdp hearing a taxpayer may raise a cdp challenge to the existence or amount of his un- derlying tax_liability if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax lia- bility sec_6330 it is not clear whether petitioner received or should be treated as having received the notice_of_deficiency for it was addressed to the address at which he then resided and it was marked unclaimed by the usps after it unsuccessfully attempted delivery a taxpayer cannot defeat actual notice by deliberately refusing delivery of statutory notices of deficiency 114_tc_604 petitioner testified that he did not receive the notice but we found his testimony to lack credibility in other respects for purposes of deciding this question however we will assume arguendo that he did not receive the notice_of_deficiency for if petitioner did not receive that notice he was entitled to challenge his un- derlying tax_liability for see sec_6330 but in order to present a cognizable liability challenge a taxpayer must submit evidence and argument directed to the substance of the irs’ determinations see goza v commissioner t c pincite holding that a taxpayer who advanced only frivolous arguments did not mount a proper challenge to his underlying tax_liability the so correctly declined to consider petitioner’s challenge to his underly- ing liability for because his arguments were frivolous his challenge was grounded on the theory that he had zero taxable_income for wages and tax- able retirement distributions constitute taxable_income see sec_61 sec_72 sec_402 his position to the contrary was frivolous the subsidiary arguments he advanced to support his zero income theory were also frivolous his argument that wages are not income because they are not listed in sec_861 and its implementing regulations--which govern the sourcing of income for nonresident_alien individuals and foreign corporations--was held to be standard tax_protester rhetoric years ago corcoran v commissioner t c memo 83_tcm_1107 imposing penalty of dollar_figure under sec_6673 aff’d 54_fedappx_254 9th cir and his argument that he had no obligation to file a federal_income_tax return because he was not a trustee or the executor of an estate--an argument evidently based on the fact that irs form_1040 and code sec_1040 happen to share the same four digits--is self-evidently absurd in our date order we struck from petitioner’s amended petition as frivolous the paragraphs in which he advanced these two arguments because petitioner did not advance a proper challenge to hi sec_2012 tax liabil- ity at the cdp hearing he was not entitled to raise such a challenge in this court see goza t c pincite sec_301_6330-1 q a-f3 proced admin regs an issue is not properly raised if consideration of an issue is re- quested but the taxpayer fails to present to appeals any evidence in any event petitioner failed to carry his burden of proving that he did not receive during wages of dollar_figure and taxable retirement distributions of dollar_figure business records supplied by the state of california and calpers show the payments they made to petitioner and he does not dispute that the payments shown match the amounts in the notice_of_deficiency he testified that he did not actually receive any of this money but we did not find his testimony credible in sum we conclude that petitioner was not entitled to challenge at the cdp hearing or in this court his liability for the dollar_figure penalty because that lia- bility was established by a final_decision of this court he was not entitled to challenge in this court his underlying tax_liability for because he advanced only frivolous arguments on that score during the cdp proceeding and even if he were entitled to dispute that liability here he failed to carry his burden of proving that he did not receive the dollar_figure of wage and retirement income that remains at issue 3the state of california supplied a copy of a canceled check made out to petitioner for dollar_figure bearing his signature on the endorsement line he testified that this was not his signature but we did not find this testimony credible the signature resembles petitioner’s signature as it appears on dozens of other docu- ments in the record in any event petitioner offered no plausible explanation about where the money went if not to him 4we do not believe that respondent was obligated to concede the inappli- cability of the sec_72 additional tax or the nontaxability of dollar_figure in miscel- laneous income for purposes of deciding this case however we will give effect to these concessions and to respondent’s agreement to abate the portion of the tax attributable to those amounts we assume that further abatements may be required with respect to self-employment_tax and for portions of the sec_6651 and sec_6654 additions to tax c abuse_of_discretion we review the record to determine whether the so properly verified that the requirements of applicable law or administrative procedure have been met considered any relevant issues petitioner raised and considered whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that the so satisfied all of these re- quirements in verifying the assessments she did not rely solely on petitioner’s electronic account transcripts but secured source documents to confirm that the dollar_figure penalty and the tax_liability had been properly assessed with respect to the latter the so secured a copy of the date notice_of_deficiency she confirmed that it was addressed to petitioner at his last_known_address which was also his current address of record and she verified that the assessment amount matches to the amount shown on the notice_of_deficiency we are satis- fied that she discharged her duty to verify that the assessments were properly made see sec_6330 134_tc_1 supplemented by tcmemo_2011_243 in his amended petition and at trial petitioner argued for the first time that the irs never mailed the notice_of_deficiency for his argument is baseless the notice_of_deficiency secured_by the so had stapled to it the envelope in which it had been mailed because the envelope was returned to the irs by the usps it is obvious that it had been mailed the record includes a copy of a usps form showing that a document with a certified mail number matching that on the notice_of_deficiency was mailed by the irs ogden service_center to petitioner at his last_known_address petitioner’s argument that he had a statutory right to a face-to-face hearing while not absolutely frivolous is close to it the regulations provide that a cdp hearing may but is not required to consist of a face-to-face meeting sec_5we permitted petitioner to introduce into evidence a copy of a screen shot he had made on date when querying the usps online tracking service concerning the status of the document with a certified mail number matching that on the notice_of_deficiency petitioner made this query years after the notice was mailed and the usps online tracking service cuts off after two years see fong v commissioner tcmemo_2007_137 93_tcm_1299 citing the usps website aff’d wl 9th cir date the status displayed on the screen shot was label created not yet in system peti- tioner supplied no testimony to establish the meaning of this response to a query about a mailing more than two years old 6the notice_of_deficiency is dated date but it was delivered to the usps for mailing on date the preceding business_day the intervening three days were new year’s day a saturday and a sunday d q a-d6 proced admin regs we have repeatedly held that the irs is not required to afford a taxpayer a face-to-face hearing and that a hearing conducted by telephone correspondence or document review will suffice see eg 115_tc_329 williamson v commissioner tcmemo_2009_188 98_tcm_110 stockton v commissioner tcmemo_2009_186 98_tcm_103 indeed the regulations explicitly provide a taxpayer will not be granted a face-to- face hearing when his hearing request like petitioner’s raised only frivolous arguments sec_301_6330-1 q a-d8 proced admin regs finally the so did not abuse her discretion in declining to consider collec- tion alternatives petitioner submitted no offer of a collection alternative much less the financial information that would be required to support one irs records showed that petitioner had not filed tax returns for and the so could properly have rejected a collection alternative on this ground alone see 126_tc_237 rev’d on other grounds 514_f3d_1119 10th cir hull v commissioner tcmemo_2015_86 109_tcm_1438 d frivolous position penalty sec_6673 authorizes this court to impose a penalty not in excess of dollar_figure w henever it appears to the tax_court that a taxpayer has instituted or maintained a proceeding primarily for delay or has taken a position that is frivolous or groundless the purpose of sec_6673 is to compel taxpayers to conform their conduct to settled tax principles and to deter the waste of judicial resources see 791_f2d_68 7th cir bruh- wiler v commissioner tcmemo_2016_18 111_tcm_1071 petitioner has raised many frivolous arguments during this litigation we sanctioned him on two prior occasions for advancing frivolous arguments and in this case we repeatedly warned him to desist from doing so we struck from his amended petition paragraphs containing frivolous arguments yet he persisted in advancing those very same arguments in discovery motions and at trial he has wasted considerable resources of the irs and this court given this track record we believe petitioner to be deserving of a very se- vere sanction but because respondent rather generously made several conces- sions in this case petitioner by filing his petition has secured some relief despite his own worst efforts we will accordingly require him to pay in this case a penal- ty of only dollar_figure to reflect the foregoing and to account for concessions made by respondent decision will be entered under rule
